The declaration, both in its caption, and in its allegations, clearly shows that the action is brought against both the Railroad Company and C.C. Fisk. The charge of negligence is that: "the defendants carelessly and negligently communicated fire to said lands in the possession of the plaintiff by andfrom a certain locomotive engine, which locomotive engine was then and there operated by the defendants upon said railroad track of the defendant, Atlantic Coast Line Railroad Company, which fire so communicated spread over the lands," etc. (Italics supplied.)
Thus the declaration alleges that the fire was negligently communicated to plaintiff's property by and from an engine which was then and there being operated by the Railroad Company and C.C. Fisk. As to the particular negligence thus complained of, which related alone to the engine operated by co-defendantFisk, the legal effect to the declaration was to charge the two defendants as joint tort feasors. That this was the purpose and intent of the language used in the declaration is emphasized by the language used in the plaintiff's bill of particulars.
But the evidence showed that this train was being pulled by two coal-burning engines, one of which was in charge of and being operated by the defendant C.C. Fisk, and the other being in charge of and operated by J.R. Lyles, another engineer. It is impossible to tell from this evidence from which of these two engines the live embers or cinders testified about were being emitted as the train passed by plaintiff's property, but the declaration confines plaintiff to showing by the evidence that they were emitted by the engine which was being operated by Fisk, or, at least, by both of said engines. No such showing was made. The evidence is silent on this point. So, on this evidence the jury could not properly have returned a verdict against either the Railroad Company or *Page 265 
Fisk, or both, without basing such verdict upon pure guess-work and conjecture. The declaration is predicated upon the negligent communication of fire to plaintiff's property from the engine driven by co-defendant Fisk, whereas, for all the evidence shows, it might well have been that the fire was communicated from and by the engine which was being driven by Lyles, the other engineer, and the declaration does not charge either the Railroad Company or Lyles with any negligence whatever with regard to the operation of that engine.
It is axiomatic that a plaintiff is confined to the cause of action alleged in his declaration, and no recovery can be had for any negligence other than that alleged therein.
So, there was no error committed by the trial judge in granting the motion of the defendants for an instructed verdict in their favor.